 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (the “Agreement”), is made and entered into on July
17, 2019, effective as of July 1, 2019 (the “Effective Date”), by and between
GSRX Industries Inc., a Nevada corporation and its subsidiaries (the “Company”),
and Andrew Alvis (“Consultant”).

 

WHEREAS, the Company and Consultant each desire to enter into this Agreement,
pursuant to which the Company shall engage the Consultant as Chief Operating
Officer and to provide operations, administration, accounting and finance
services and to reflect the terms of Consultant’s continued services and role
with the Company on the terms and conditions set forth below;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the Company and Consultant agree as follows:

 

1. Engagement. The Company hereby engages the Consultant to provide and to
perform the operations, administration, accounting and finance duties and
related functions customarily performed for any of its subsidiaries or
affiliates from time to time (collectively, the “Services”), and such other
duties reasonably related thereto as may be assigned by the Company from time to
time, and the Consultant hereby accepts such engagement by the Company on the
terms and subject to the conditions set forth in this Agreement.

 

2. Duties of Consultant.

 

2.1 The Company hereby engages Consultant to perform the services relating to
the business of the Company, including, but not limited to the services listed
below (the “Services”):

 

  a. Assist the CEO with daily management, operations and administration;   b.
Assist the CFO of the Company in accounting, audit and tax matters;   c. Assist
with inventory control;   d. Assist the CFO with monthly, quarterly and annual
reports to local, state and Federal governmental compliance and tax agencies;  
e. Assist with IT functions as needed; and   f. Assist the Company with
strategic planning and growth.

 

2.2 The parties hereto acknowledge and agree that the Services to be provided
are in the nature of advisory services only, and the Consultant does not have
any ability to obligate or bind the Company in any respect.

 

2.3 The Consultant represents that it has the skills necessary to perform the
Services hereunder. Consultant agrees to perform the services in a skillful and
professional manner that is consistent with the Company’s policies and
procedures. Consultant further agrees that in providing the Services, it shall
comply, in all respects, with instructions given by the Company.

 

   

 

 

3. Term. Subject to the provisions for termination hereinafter provided, the
term of this Agreement shall commence on the Effective Date and shall continue
until terminated as provided herein (the “Term”).

 

4. Compensation. In consideration of the Services to be rendered by Consultant
hereunder, during the Term the Company agrees to pay the Consultant as follows:

 

(a) Monthly Payment. In consideration for the Services provided to the Company
by the Consultant, the Company shall pay the Consultant a monthly cash fee of
$7,500 per month (the “Base Consulting Fee”), payable in accordance with the
Company’s standard practices.

 

(b) Annual Increase. The Base Consulting Fee may be adjusted from time to time,
by mutual written agreement of the parties to reflect, amongst other things cost
of living increases and compensation paid to executive officers of companies
similar to the Company.

 

(c) Bonus. As additional consideration for the Services provided by the
Consultant during the Term, the Consultant shall be entitled to receive
additional, variable performance incentive bonuses in the form of cash or
equity, the amount of which, if any, shall be determined by the Board of
Directors of the Company in its sole discretion.

 

(d) Options. As additional consideration for the Services provided by the
Consultant during the Term, the Consultant will be compensated with (i) 200,000
options, grant price of $1.00, vesting evenly over twenty four months and an
additional 200,000 options, grant price of $1.00, awarded the first month the
Company achieves $4 million of net revenues.

 

(e) Income taxes. The Consultant will be responsible for any State and Federal
income taxes as a result of this Agreement.

 

5. Expenses. Consultant shall be entitled to prompt reimbursement by the Company
for all reasonable ordinary and necessary travel, entertainment, and other
expenses, including, but not limited to, cellular telephone expenses, incurred
by Consultant during the term of this Agreement, including any renewal or
extension terms (in accordance with the policies and procedures established by
the Company) in the performance of his duties and responsibilities under this
Agreement; provided, that Consultant shall properly account for such expenses in
accordance with Company policies and procedures.

 

6. Termination. Either party may, in its discretion and at its option terminate
this Agreement at any time upon thirty (30) days’ written notice to the other
party.

 

  2

 

 

7. Confidential Information. Consultant recognizes and acknowledges that by
reason of Consultant’s retention by and service to the Company before, during
and, if applicable, after the Term, Consultant will have access to certain
confidential and proprietary information relating to the Company’s business,
which may include, but is not limited to, trade secrets, trade “know-how,”
product development techniques and plans, formulas, customer lists and
addresses, financing services, funding programs, cost and pricing information,
marketing and sales techniques, strategy and programs, computer programs and
software and financial information (collectively referred to as “Confidential
Information”). Consultant acknowledges that such Confidential Information is a
valuable and unique asset of the Company and Consultant covenants that he will
not, unless expressly authorized in writing by the Company, at any time during
the Term (or any renewal Term) use any Confidential Information or divulge or
disclose any Confidential Information to any person or entity except in
connection with the performance of Consultant’s duties for the Company and in a
manner consistent with the Company’s policies regarding Confidential
Information. Consultant also covenants that at any time after the termination of
this Agreement, directly or indirectly, he will not use any Confidential
Information or divulge or disclose any Confidential Information to any person or
entity, unless such information is in the public domain through no fault of
Consultant or except when required to do so by a court of law, by any
governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with jurisdiction to order Consultant to divulge, disclose or make
accessible such information. All written Confidential Information (including,
without limitation, in any computer or other electronic format) which comes into
Consultant’s possession during the Term (or any renewal Term) shall remain the
property of the Company. Except as required in the performance of Consultant’s
duties for the Company, or unless expressly authorized in writing by the
Company, Consultant shall not remove any Confidential Information from the
Company’s premises, except in connection with the performance of Consultant’s
duties for the Company and in a manner consistent with the Company’s policies
regarding Confidential Information. Upon termination of this Agreement, the
Consultant agrees to return immediately to the Company all written Confidential
Information (including, without limitation, in any computer or other electronic
format) in Consultant’s possession.

 

8. Indemnification. Notwithstanding this Agreement, the Consultant agrees to
indemnify the Company, to the fullest extent permitted by law, against all
losses, costs, demands, damages, expenses and claims howsoever incurred by the
Company in relation to the taxation treatment of the payments made under this
Agreement or as a result of the breach by the Consultant of any terms of this
Agreement.

 

9. Conflict of Interest. The Consultant covenants to the Company that there is
no conflict of interest in connection with the retention by the Company of the
Consultant pursuant to this Agreement.

 

10. Waiver of Breach. The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate nor be construed as a waiver of
any subsequent breach.

 

11. Binding Effect; Benefits. The Consultant may not assign his rights hereunder
without the prior written consent of the Company, and any such attempted
assignment without such consent shall be null and void and without effect. This
Agreement shall inure to the benefit of, and shall be binding upon, the parties
hereto and their respective successors, permitted assigns, heirs and legal
representatives.

 

  3

 

 

12. Notices. All notices and other communications which are required or may be
given under this Agreement shall be in writing and shall be deemed to have been
duly given (a) when delivered in person, (b) one (1) business day after being
mailed with a nationally recognized overnight courier service, or (c) three (3)
business days after being mailed by registered or certified first class mail,
postage prepaid, return receipt requested, to the parties hereto at:

 

  If to the Company, to : GSRX Industries Inc.     1301 E Debbie Lane 102-160  
  Mansfield, TX 76063         If to the Consultant, to: Andrew Alvis    
________________     ________________

 

13. Entire Agreement; Amendments. This Agreement contains the entire agreement
and supersedes all prior agreements and understandings, oral or written, between
the parties hereto with respect to the subject matter hereof. This Agreement may
not be changed orally, but only by an agreement in writing signed by the party
against whom any waiver, change, amendment, modification or discharge is sought.

 

14. Severability. The invalidity of all or any part of any provision of this
Agreement shall not render invalid the remainder of this Agreement or the
remainder of such provision. If any provision of this Agreement is so broad as
to be unenforceable, such provision shall be interpreted to be only so broad as
is enforceable.

 

15. Governing Law; Consent to Jurisdiction. This Agreement shall be governed by
and construed in accordance with the laws of the State of New York irrespective
of any conflict of laws principles. The parties hereby agree that any action or
proceeding with respect to this Agreement (and any action or proceeding with
respect to any amendments or replacements hereof or transactions relating
hereto) may be brought only in a federal or state court located in New York,
State of New York and having jurisdiction with respect to such action or
proceeding. Each of the parties hereto irrevocably consents and submits to the
jurisdiction of such courts.

 

16. Headings. The headings herein are inserted only as a matter of convenience
and reference, and in no way define, limit or describe the scope of this
Agreement or the intent of the provisions thereof.

 

17. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument. Signatures evidenced by facsimile
transmission or electronic mail will be accepted as original signatures.

 

[SIGNATURE PAGE FOLLOWS]

 

  4

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.

 

GSRX INDUSTRIES INC.         By:       Tom Gingerich, CFO         ANDREW ALVIS  
      By:       Andrew Alvis, Consultant  

 

  5

 

 

